In this proceeding under article 78 of the Civil Practice Act, a final order was made at Special Term on June 29, 1950, in favor of petitioner. On August 17, 1950, Special Term granted a motion for reargument but adhered to the original decision. The board of estimate of the City of Hew York and the other respondents appealed to this court from both orders. This court dismissed the appeal from the order on reargument as having not been timely taken (278 App. Div. 793), and dismissed the appeal from the original order on the ground that section 562-a of the Civil Practice Act, effective September 1, 1951, had no application to an order made more than a year theretofore (280 App. Div. 840). The Court of Appeals reversed the order dismissing the appeal from the original *940order on the authority of subdivision 3 of section 562-a of the Civil Practice Act, and remitted the matter to this court for a determination on the merits (304 H. Y. 654). Motion to dismiss appeal denied, without costs. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ.